Exhibit 10.2




Form for Officers
DEED OF INDEMNIFICATION
THIS DEED OF INDEMNIFICATION (this “Agreement”), dated as of ______, is made by
and between Mallinckrodt plc, a public limited company incorporated in Ireland,
and _______ (“Indemnitee”).
WHEREAS, it is essential to Mallinckrodt plc to retain and attract as personnel
the most capable persons available;
WHEREAS, Indemnitee is an employee of the Mallinckrodt plc group of companies
that may perform functions for or on behalf of Mallinckrodt plc or its
subsidiaries from time to time (but is not a director or secretary of
Mallinckrodt plc);
WHEREAS, each of Mallinckrodt plc and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of companies;
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Mallinckrodt plc’s Articles of Association or
any change in the composition of Mallinckrodt plc’s Board of Directors or
acquisition transaction relating to Mallinckrodt plc), Mallinckrodt plc wishes
to provide in this Agreement for the indemnification by Mallinckrodt plc of and
the advancing by Mallinckrodt plc of expenses to Indemnitee and, to the extent
insurance is maintained, to provide for the continued coverage of Indemnitee
under Mallinckrodt plc’s directors’ and officers’ liability insurance policies,
in each case as set forth in this Agreement;
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Mallinckrodt plc directly or, at its request, with another
Enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.Certain Definitions.


(a)Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.


(b)Board: the Board of Directors of Mallinckrodt plc.


(c)Change in Control: shall be deemed to have occurred if:


(i)any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Mallinckrodt plc;


(ii)the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the date hereof,
provided that any person becoming a director after the date hereof whose
election or nomination for election was supported by at least three-quarters of
the directors who immediately prior to




--------------------------------------------------------------------------------




such election or nomination for election comprised the Incumbent Directors shall
be considered to be an Incumbent Director;


(iii)Mallinckrodt plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;


(iv)all or substantially all of the assets or business of Mallinckrodt plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Mallinckrodt plc immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Shares of
Mallinckrodt plc immediately prior to such transaction, all of the Voting Shares
or other ownership interests of the entity or entities, if any, that acquire all
or substantially all of the assets of, or succeed to the business of,
Mallinckrodt plc as a result of such transaction); or


(v)Mallinckrodt plc combines with another entity and is the surviving entity
but, immediately after the combination, the shareholders of Mallinckrodt plc
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined entity (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined entity, any shares received by Affiliates of such other entity in
exchange for shares of such other entity),


provided, however, that any occurrence that would, in the absence of this
proviso, otherwise constitute a Change in Control pursuant to any of clause (i),
(iii), (iv) or (v) of this Section 1(c), shall not constitute a Change in
Control if such occurrence is approved in advance by a majority of the directors
on the Board immediately prior to such occurrence.
(d)Enterprise: Mallinckrodt plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise of which Indemnitee is or was serving at the request of
Mallinckrodt plc as a director, officer, secretary, trustee, general partner,
managing member, fiduciary, board of directors’ committee member, employee or
agent.


(e)Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.


(f)Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.


(g)Indemnifiable Event: any event or occurrence that took or takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was an officer or employee of Mallinckrodt plc, or while an
officer or employee of Mallinckrodt plc is or was serving at the request of
Mallinckrodt plc as an director, officer, secretary, employee, trustee, agent,
or fiduciary of




--------------------------------------------------------------------------------




another foreign or domestic corporation, partnership, limited liability company,
joint venture, employee benefit plan, trust, or other Enterprise, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director,
officer, secretary, employee, trustee, agent, or fiduciary or in any other
capacity while serving as a director, officer, secretary, employee, trustee,
agent, or fiduciary.


(h)Independent Counsel: the meaning specified in Section 3.


(i)Proceeding: any threatened, pending, or completed action, suit, litigation,
proceeding or arbitration or any alternative dispute resolution mechanism
(including an action by or in the right of Mallinckrodt plc), or any inquiry,
hearing, tribunal or investigation, whether conducted by Mallinckrodt plc or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, litigation, proceeding or arbitration,
whether civil, criminal, administrative, investigative, or other, or otherwise
might give rise to adverse consequences or findings in respect of the
Indemnitee.


(j)Reviewing Party: the meaning specified in Section 3.


(k)Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.


2.Agreement to Indemnify.


(a)General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding in whole or in part by reason of
(or arising in whole or in part out of) an Indemnifiable Event, Mallinckrodt plc
shall indemnify Indemnitee from and against any and all Expenses to the fullest
extent permitted by law, as the same exists or may hereafter be amended or
interpreted (but in the case of any such amendment or interpretation, only to
the extent that such amendment or interpretation permits Mallinckrodt plc to
provide broader indemnification rights than were permitted prior thereto). The
parties hereto intend that this Agreement shall provide for indemnification that
is not subject to the restrictions for the indemnification of directors or
secretaries under Irish law.


(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Mallinckrodt plc or any of its subsidiaries or any director, officer or employee
of Mallinckrodt plc or any of its subsidiaries unless (i) Mallinckrodt plc has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.


(c)Expense Advances. If so requested by Indemnitee, Mallinckrodt plc shall
advance (within five business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided that, (i) such Expense Advance shall
be made only upon delivery to Mallinckrodt plc of an undertaking by or on behalf
of the Indemnitee to repay the amount thereof if and to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by
Mallinckrodt plc, (ii) Mallinckrodt plc shall not (unless a court of competent
jurisdiction shall determine otherwise) be required to make an Expense Advance
if and to the extent that the Reviewing Party (as defined below) has




--------------------------------------------------------------------------------




determined that Indemnitee is not permitted to be indemnified by Mallinckrodt
plc under applicable law, and (iii) if and to the extent that the Reviewing
Party determines after payment of one or more Expense Advances that Indemnitee
would not be permitted to be so indemnified by Mallinckrodt plc under applicable
law, Mallinckrodt plc shall be entitled to be reimbursed by Indemnitee (who
hereby agrees to reimburse Mallinckrodt plc) for all such amounts theretofore
paid. If Indemnitee has commenced or commences any action, suit, litigation or
proceeding in a court of competent jurisdiction or commences arbitration to
secure a determination that Indemnitee is entitled to indemnification or Expense
Advance, as provided in Section 4, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified by Mallinckrodt plc
under applicable law shall not be binding, and Indemnitee shall not be required
to reimburse Mallinckrodt plc for any Expense Advance until a final
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse Mallinckrodt plc for Expense Advances shall be unsecured and no
interest shall be charged thereon.


(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Mallinckrodt plc hereunder against all Expenses incurred
in connection therewith.


(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Mallinckrodt plc for some or a portion of
Expenses, but not, however, for the total amount thereof, Mallinckrodt plc shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Mallinckrodt plc:


(i)on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Mallinckrodt plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;


(ii)if a court of competent jurisdiction by a final and non-appealable judgment
shall determine that such indemnification by Mallinckrodt plc is not permitted
under applicable law;


(iii)on account of any Proceeding relating to an Indemnifiable Event as to which
the Indemnitee has been convicted of a crime constituting a felony under the
laws of the jurisdiction where the criminal action had been brought (or, where a
jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or


(iv)on account of any Proceeding brought by Mallinckrodt plc or any of its
subsidiaries against Indemnitee.


3.Reviewing Party. Prior to any Change in Control, the reviewing party (the
“Reviewing Party”) shall be any appropriate person or body consisting of a
member or members of the Board or any other person or body appointed by the
Board who is not a party to the particular Proceeding




--------------------------------------------------------------------------------




with respect to which Indemnitee is seeking indemnification; after a Change in
Control, the Independent Counsel referred to below shall become the Reviewing
Party. With respect to all matters arising after a Change in Control concerning
the rights of Indemnitee to indemnity payments and Expense Advances under this
Agreement or any other agreement to which Mallinckrodt plc or any of its
Affiliates is a party, Mallinckrodt plc’s Articles of Association or applicable
law, in each case as now or hereafter in effect relating to indemnification for
Indemnifiable Events, Mallinckrodt plc shall seek legal advice only from
independent counsel (“Independent Counsel”) selected by Indemnitee and approved
by Mallinckrodt plc (which approval shall not be unreasonably withheld), and who
has not otherwise performed services for Mallinckrodt plc or the Indemnitee
(other than in connection with indemnification matters) within the five years
prior to such appointment. The Independent Counsel shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing Mallinckrodt plc or Indemnitee
in an action, suit, litigation, proceeding or arbitration to determine
Indemnitee’s rights under this Agreement. Such counsel, among other things,
shall render its written opinion to Mallinckrodt plc and Indemnitee as to
whether and to what extent the Indemnitee should be permitted to be indemnified
under applicable law. In doing so, the Independent Counsel may consult with (and
rely upon) counsel in any appropriate jurisdiction who would qualify as
Independent Counsel (“Local Counsel”). Mallinckrodt plc agrees to pay the
reasonable fees of the Independent Counsel and the Local Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel or the Local Counsel pursuant
hereto.


4.Indemnification Process and Appeal.


(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Mallinckrodt plc in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Mallinckrodt plc for indemnification, unless the Reviewing Party has
given a written opinion to Mallinckrodt plc that Indemnitee is not entitled to
indemnification under applicable law.


(b)Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received in full the requested indemnification or
Expense Advance within thirty days after making a demand or request in
accordance with Section 4(a) or Section 2(c), as applicable (a “Nonpayment”),
Indemnitee shall have the right to enforce its rights thereto under this
Agreement by commencing litigation (at the Indemnitee's option) in any court
located in the State of Delaware (a "Delaware Court") or any court located in
Ireland (an “Irish Court”), in each case, having subject matter jurisdiction
thereof seeking an initial determination by the court or by challenging any
determination by the Reviewing Party or any aspect thereof. Any determination by
the Reviewing Party not challenged by Indemnitee in any such litigation shall be
binding on Mallinckrodt plc and Indemnitee. The remedy provided for in this
Section 4 shall be in addition to any other remedies available to Indemnitee at
law or in equity. Mallinckrodt plc and Indemnitee hereby irrevocably and
unconditionally (A) consent to submit to the non-exclusive jurisdiction of all
Delaware Courts and Irish Courts for purposes of any action, suit, litigation,
proceeding or arbitration arising out of or in connection with this Agreement,
(B) waive any objection to the laying of venue of any such action, suit,
litigation, proceeding or arbitration in any Delaware Court and any Irish Court,
and (C) waive, and agree not to plead or to make, any claim that any such
action, suit, litigation, proceeding or arbitration brought in any Delaware
Court and any Irish Court has been brought in an improper or inconvenient forum.
For the avoidance of doubt, nothing in this Agreement shall limit any right
Indemnitee may have under applicable law to bring any action, suit, litigation,
proceeding or arbitration in any other court.






--------------------------------------------------------------------------------




ii.Alternatively, in the case of a Nonpayment, Indemnitee, at his or her option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.


iii.In the event that a determination shall have been made pursuant to
Section 4(a) or 2(c), of this Agreement that Indemnitee is not entitled to
indemnification or Expense Advance, any action, suit, litigation, proceeding or
arbitration commenced pursuant to this Section 4(b) shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 4(b), Mallinckrodt
plc shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be. If Indemnitee an
action, suit, litigation, proceeding or arbitration pursuant to this
Section 4(b), Indemnitee shall not be required to reimburse Mallinckrodt plc for
any advances pursuant to Section 2(c) until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed).


iv.In the event that Indemnitee, pursuant to this Section 4(b), seeks a judicial
adjudication of or an award in arbitration to enforce his or her rights under,
or to recover damages for breach of, this Agreement, and it is determined in
said judicial adjudication or arbitration that Indemnitee is entitled to receive
all or any part of the indemnification or advancement of Expeses sought,
Indemnitee shall be entitled to recover from Mallinckrodt plc, and shall be
indemnified by Mallinckrodt plc against, any and all Expenses actually and
reasonably incurred by Indemnitee in connection with such judicial adjudication
or arbitration.


(c)Defense to Indemnification, Burden of Proof and Presumptions. (i)  It shall
be a defense to any action, suit, litigation, proceeding or arbitration brought
by Indemnitee against Mallinckrodt plc to enforce this Agreement that it is not
permissible under applicable law for Mallinckrodt plc to indemnify Indemnitee
for the amount claimed.


ii.In connection with any action, suit, litigation, proceeding or arbitration or
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on Mallinckrodt plc.


iii.Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action, suit, litigation, proceeding or
arbitration by Indemnitee that indemnification of the Indemnitee is proper under
the circumstances because Indemnitee has met the standard of conduct set forth
in applicable law, nor an actual determination by the Reviewing Party that the
Indemnitee had not met such applicable standard of conduct, shall, of itself, be
a defense to the action, suit, litigation, proceeding or arbitration or create a
presumption that the Indemnitee has not met the applicable standard of conduct.


iv.For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, litigation, proceeding or arbitration,
by judgment, order, settlement (whether with or without court approval),
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee




--------------------------------------------------------------------------------




did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.


v.For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith if Indemnitee’s action is based on the records or books
of account of any Enterprise, including financial statements, or on information
supplied to Indemnitee by the management of such Enterprise in the course of
their duties, or on the advice of legal counsel for such Enterprise or on
information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in applicable law.


vi.The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.


vii.Mallinckrodt plc shall be precluded from asserting in any action, suit,
litigation, proceeding or arbitration commenced pursuant to this Agreement that
the procedures or presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any court or before any arbitrator that
Mallinckrodt plc is bound by all the provisions of this Agreement.


5.Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Mallinckrodt plc shall indemnify
Indemnitee against any and all Expenses that are incurred by Indemnitee in
connection with any Proceeding brought by Indemnitee:


(a)for indemnification or advance payment of Expenses under any agreement to
which Mallinckrodt plc or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Mallinckrodt plc’s Articles of Association,
in each case now or hereafter in effect, relating to indemnification or advance
payment of Expenses for Indemnifiable Events, and/or


(b)for recovery under directors’ and officers’ liability insurance policies
maintained by Mallinckrodt plc,


but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be. In addition, Mallinckrodt plc shall, if so requested by
Indemnitee, advance the foregoing Expenses and any Expenses incurred in any
Proceeding brought pursuant to Section 4 to Indemnitee, subject to and in
accordance with Section 2(c).
6.Notification and Defense of Proceeding.


(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Mallinckrodt plc under this Agreement, notify Mallinckrodt plc of the
commencement thereof; but the




--------------------------------------------------------------------------------




omission so to notify Mallinckrodt plc will not relieve Mallinckrodt plc from
any liability that it may have to Indemnitee, except as provided in
Section 6(c).


(b)Defense. With respect to any Proceeding as to which Indemnitee notifies
Mallinckrodt plc of the commencement thereof, Mallinckrodt plc will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent Mallinckrodt plc so wishes, it may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee. After notice
from Mallinckrodt plc to Indemnitee of its election to assume the defense of any
Proceeding, Mallinckrodt plc shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from Mallinckrodt plc of its assumption of the defense
shall be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by Mallinckrodt plc, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and Mallinckrodt plc in the defense of the Proceeding, (iii) after a
Change in Control, the employment of counsel by Indemnitee has been approved by
the Independent Counsel, or (iv) Mallinckrodt plc shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases all Expenses of the Proceeding shall be borne by Mallinckrodt plc.
Mallinckrodt plc shall not be entitled to assume the defense of any Proceeding
(x) brought by or on behalf of Mallinckrodt plc, (y) as to which Indemnitee
shall have made the determination provided for in clause (ii) of this Section
6(b) or (z) after a Change in Control (it being specified, for the avoidance of
doubt, that Mallinckrodt plc may assume defense of any such Proceeding described
in this sentence with Indemnitee’s consent, provided that any such consent shall
not affect the rights of Indemnitee under the foregoing provisions of this
Section 6(b)).


(c)Settlement of Claims. Mallinckrodt plc shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Mallinckrodt plc’s written consent, such
consent not to be unreasonably withheld; provided, however, that if a Change in
Control has occurred, Mallinckrodt plc shall be liable for indemnification of
Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. Mallinckrodt plc shall not settle any Proceeding in any
manner that would impose any liability, penalty or limitation on Indemnitee
without Indemnitee’s written consent. Mallinckrodt plc shall not be liable to
indemnify the Indemnitee under this Agreement with regard to any judicial award
if Mallinckrodt plc was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such Proceeding. Mallinckrodt plc’s
liability hereunder shall not be excused if assumption of the defense of the
Proceeding by Mallinckrodt plc was barred by this Agreement.


7.Establishment of Trust. In the event of a Change in Control, Mallinckrodt plc
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee (as defined below) shall advance,
within five business days of a request by the Indemnitee, any and all Expenses
to the Indemnitee on the same terms and conditions as provided in Section 2(c)
(and the Indemnitee hereby agrees to reimburse the Trust under the same
circumstances for which the Indemnitee would be required




--------------------------------------------------------------------------------




to reimburse Mallinckrodt plc under Section 2(c)), (iii) the Trust shall
continue to be funded by Mallinckrodt plc in accordance with the funding
obligation set forth above, (iv) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement, and (v) all unexpended funds in the
Trust shall revert to Mallinckrodt plc upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee of the Trust (the “Trustee”) shall be chosen by the
Indemnitee. Nothing in this Section 7 shall relieve Mallinckrodt plc of any of
its obligations under this Agreement. All income earned on the assets held in
the Trust shall be reported as income by Mallinckrodt plc for federal, state,
local, and foreign tax purposes. Mallinckrodt plc shall pay all costs of
establishing and maintaining the Trust and shall indemnify the Trustee against
any and all expenses (including attorney’s fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.


8.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Mallinckrodt plc’s Articles of
Association, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under Mallinckrodt plc’s
Articles of Association, applicable law or this Agreement, it is the intent of
the parties that Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change. The assertion or employment of any right hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right.


9.Liability Insurance. For so long as Indemnitee has indemnification rights
hereunder, Mallinckrodt plc shall maintain or cause to be maintained an
insurance policy or policies providing general and/or directors’ and officers’
liability insurance covering Indemnitee, in accordance with the terms of such
policy or policies, to the maximum extent of the coverage available for any
director, officer, secretary or employee, as applicable, of Mallinckrodt plc,
provided and to the extent that such insurance is available on a commercially
reasonable basis.


10.Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Mallinckrodt plc contained herein shall continue
for so long as Indemnitee shall be subject to, or involved in, any Proceeding
for which indemnification is provided pursuant to this Agreement.
Notwithstanding the foregoing, no Proceeding shall be brought and no cause of
action shall be asserted by or on behalf of Mallinckrodt plc or any Affiliate of
Mallinckrodt plc against Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, or such longer period as may be
required by the laws of Ireland under the circumstances. Any claim or cause of
action of Mallinckrodt plc or its Affiliate shall be extinguished and deemed
released unless asserted by the timely filing and notice of a legal action
within such period; provided, however, that if any shorter period of limitations
is otherwise applicable to any such cause of action, the shorter period shall
govern.


11.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever (other than pursuant to the terms hereof), Mallinckrodt
plc, in lieu of indemnifying Indemnitee, shall contribute to the amount incurred
by Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts
paid or to be paid in settlement and/or for Expenses, in connection with any
claim, including, without limitation, claims for contribution that may be
brought against Indemnitee by directors, officer, employees or agents of the
Company (other than Indemnitee) who may be jointly liable with Indemnitee,
relating to an Indemnifiable Event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits




--------------------------------------------------------------------------------




received by Mallinckrodt plc, on one hand, and Indemnitee, on the other hand, as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of Mallinckrodt plc (and its directors, officers,
employees and agents), on one hand, and Indemnitee, on the other hand, in
connection with such event(s) and/or transaction(s).


12.Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.


13.Subrogation. In the event of payment under this Agreement to Indemnitee,
Mallinckrodt plc shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable Mallinckrodt plc effectively to
bring suit to enforce such rights.


14.No Duplication of Payments. Mallinckrodt plc shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Mallinckrodt plc’s Articles of Association or otherwise) of the amounts
otherwise indemnifiable hereunder.


15.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of
Mallinckrodt plc), assigns, spouses, heirs, and personal and legal
representatives. Mallinckrodt plc shall require and cause any successor thereof
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
Mallinckrodt plc, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Mallinckrodt plc would be required to perform
if no such succession had taken place. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity pertaining to an Indemnifiable Event
even though he or she may have ceased to serve in such capacity at the time of
any Proceeding or is deceased and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person.


16.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.


17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of Ireland applicable to contracts made and to be
performed in Ireland without giving effects to its principles of conflicts of
laws that would result in the application of the laws of another jurisdiction.




--------------------------------------------------------------------------------






18.Notices. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to Mallinckrodt plc at:


Mallinckrodt plc
3 Lotus Park
The Causeway
Staines-Upon-Thames, Surrey TW18 3AG
United Kingdom
Attn: General Counsel
Facsimile: +352-266-379-92


and


Mallinckrodt plc
675 James S. McDonnell Blvd.
Hazelwood, MO 63042
Attn: General Counsel
Facsimile: 314-654-5366


And to Indemnitee at:
[To be added]
Notice of change of address shall be effective only when given in accordance
with this Section 18. All notices complying with this Section 18 shall be deemed
to have been received on the date of hand delivery or on the third business day
after mailing.
19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.




[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Deed of Indemnification as a
deed with the intention that it be delivered on the date first written above.




GIVEN under the common seal of
MALLINCKRODT PUBLIC LIMITED COMPANY
and DELIVERED as a DEED




___________________________
Stephanie D. Miller
Duly Authorised Signatory


 





















SIGNED AND DELIVERED as a deed
by ___________________
in the presence of:


______________________________
Witness




Name of Witness:




Address of Witness:




Occupation of Witness:








______________________________





[Signature page to Deed of Indemnification]

